Order reversed, with ten dollars costs and disbursements, and motion to change place of trial denied, with ten dollars costs, upon the ground that the action, having been properly brought in Nassau county, inasmuch as the defendant is in law to be deemed a resident of Nassau as well as of Suffolk, the interests of justice will be better promoted by having the trial at Mineóla in Nassau county than at Riverhead in Suffolk county, in which places the respective terms of court are held, the facilities for travel between Mineóla and Babylon being so much better than between Riverhead and Babylon. Jenks, P. J., Stapleton, Mills and Rich, JJ., concurred; Carr, J., not voting.